 UNITED FRUIT COMPANY2877.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.8.The Respondent did not engage in unfair labor practices by requiring em-ployees to sign employment agreements.[Recommendations omitted from publication.]United Fruit CompanyandNational Maritime Union of America,AFL-CIO.Case No. f3-RC-10379.November 15, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Jacob Lazarus, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case,' the Board finds :1.The Petitioner seeks a single fleetwide unit of all unlicensed sea-men employed aboard certain Honduran flag vessels which it allegesare beneficially owned and controlled by the United Fruit Company,here called UFCO, through its wholly owned foreign subsidiaries,Empresa Hondurena de Vapores, S.A.z and Balboa Shipping Cor-poration.UFCO contends that it is not, as alleged, the employer ofthe seamen involved and neither owns nor, as a time-charterer, op-erates the ships covered by the petition.Both UFCO and Empresaarguebasically that as Empresa is a foreign corporation, is the em-ployer of the seamen, and is engaged in its own business of operatingand chartering the vessels, and as the vessels are of Honduran registryand the seamen of foreign nationality, the maritime operations in-volved are not within the jurisdiction of the Labor Act.Thus, theissue raised here concerns not only the effect upon the Act's jurisdic-1On May 31, 1960,the Board held a consolidated hearing for purposes of oral argu-ment inWest India Fruit and Steamship Company, Inc,130 NLRB 343;Peninsular &Occidental Steamship Company,132 NLRB 10;andEastern Shipping Corporation, et al,132 NLRB 930,on certain issues concerning the jurisdiction of the Act over shipsflying the flags of nations other than the United States and concerning policy considera-tions involved in the Board's assertion of jurisdiction over such vesselssimilar issuesare raised in this proceeding.Thus,as it appeared that United Fruit Company, thePetitioner,and Sociedad Naccional de Marines de Hondoras,a Honduran organization,might have a substantial interest in the outcome of the WestIndiaand other cases re-ferred to above, they were invited to participate asamicus curiaein the oral argument.Only the Petitioner accepted the invitation and appeared by counsel at the hearing. See,West India Fruit and Steamship Company, Inc, supra,footnote 5As set forth in our decision in theWest Indiacase,supra,footnote 4, the AttorneyGeneral of the United States was permitted to intervene in this and the other three casesreferred to above and in his brief,filed on November 18, 1960,presented on behalf oftheDepartment of State and Department of Defense certain considerations of inter-national law and national defense policy bearing upon issues common to the four cases.2 Empresa Hondurena de Vapores,a Honduran corporation,moved to intervene on theground that it was the employer of the employees covered by the petitionEmpresa was,without opposition,permitted to intervene at the hearing and has participated fully atall stages of this proceeding134 NLRB No. 25.- 288DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of the foreign aspects adhering to Empresa's maritime opera-tions, but also a determination of the relationship of Empresa andits operations to UFCO and its shipping trade.As for the companies' arguments based upon the flag law and otherInternational law doctrine and upon certain treaties and conventionsbetween the United States and Honduras, such matters were dealtwith at length in the Board's decision inWest India.It was thereconcluded that the presence of such matters does not necessarily pre-clude the Act's coverage of a given maritime operations Similarlyin thePeninsular and Occidental'and in theEastern Shipping scasesitwas held that the foreign incorporation of the legal owner andoperator of a vessel and apparent employer of its crew did not alonetake the vessel beyond the reach of the Act's jurisdiction.However, none of, these cases supports the proposition, in effecturged upon us here by the Petitioner, that underlying stock or otherbeneficial ownership and, thus, ultimate control of a foreign corpora-tion and its-operations by domestic United States interests necessarilybring the foreign corporation or its operations within the coverageof the Act.We do not read the Act as necessarily following UnitedStates investments abroad. It is the commerce of this Nation, not offoreign nations, with which the Act is concerned.Also we are awarethat International seaborne commerce will by its very nature involveinsofar as this Nation is concerned trade or transportation betweenforeign nations and a State.Nothing in the Act or relevant casessuggests, however, that all seaborne commerce reaching our ports onregular runs or sporadically is within the Act's coverage irrespectiveof other aspects of the operation."In following the SupremeCourt'sLauritzendecision,' the Board has pointed out that the testof jurisdiction given commerce literally within Section 2(6) iswhether there exist substantial contacts between the "foreign" mari-time operation and important United States interest.'Under sucha test no single contact is decisive.'Rather the problem is one ofevaluating the many aspects of the operation and determining whetheror not the shipping involved is essentially that of this Nation and notthat of a foreign nation which the exigencies of International tradehave brought in contact with the United States.10 Such a view clearly9 The treatyand consular conventions with Hondurasare substantiallythe same asthose with Liberia considered in theWest Indiadecisionsupra6132 NLRB 9306 See,Benz v. Compania Naviera,Hidalgo,S.A.,353 U.S. 138 (1957) ;also,Lau,itzen v.Larsen,345 U.S. 571, 581 (1952)7 Lauritzen v. Larsen, supra9 E g,West India, supra;Eastern Shipping Corporation, supraeWest India,supra; Eastern Shipping Corporation,supra.10 Thus, in both theEastern Shippingcase and inHamilton Bros, Inc,133 NLRB 868,the Board noted in finding the Act appliedthat the US. contacts present were not justthe result of the foreign seaborne trade of a truly foreignventure. UNITED FRUIT COMPANY289lends itself to the result that a foreign maritime operation can retainits essentially foreign nature and remain the commerce of a foreignnation outside the coverage of the Act despite underlying UnitedStates interests and certain commercial contacts with this country.At the same time, this view looks beyond the formal foreign aspectsto determine if the maritime operation is in fact one primarily basedin and operating out of the United States or essentially an adjunctof a domestic corporation's operations in the International tirade of-the United States, and, thus, is the shipping of this Nation and, con-sequently, covered by the Act. It follows, as we emphasized in ourWest Indiadecision and as we reemphasize here, that the particularflag or nationality of the vessels involved, as such, plays no role inour determinations.Whether the flag or nationality be from our ownhemisphere or across the seas, the controlling criteria are the same.It is in the light of these considerations that we must approach the,facts and issues before us in deciding the jurisdictional question.UFCO is a New Jersey corporation with its principal place of business.at Boston, Massachusetts.Of its approximately 8.7 million outstand-ing shares of stock, over 8.5 million are owned by citizens of the-United States. Its business interests extend worldwide and involve arather diverse group of activities.However, it is primarily concernedwith the raising of bananas, sugar, cacoa, and other tropical produceand with their transportation to market and sale.The bulk of its-trade is between Central and South American locations and UnitedStates ports, and the value of its imports into, this country exceed $1million annually, and are carried in large part on ships either owned-,or chartered by UFCO, including those subject of the presentpetition.Though itis anoperating company, UFCO also to a large extentcarries out its operations through some 50 to 60 subsidiaries, many ofwhich are foreign corporations such as Empresa, the subsidiary in- -volved in this proceeding.The primary purpose of UFCO's operat-ing through subsidiaries is to achieve, as its vice president explained-in his testimony, a decentralized control of the companies' many activi-ties in which the subsidiaries, more or less specializing in particulartypes of undertakings, deal with the day-to-day problems of theiroperations while overall policy and development control resides in the -parent company. The extent and nature of that control is the subjectof sharp disagreement between the Petitioner and the companies.But the record shows that, though day-to-day operations are in facthandled by the subsidiaries themselves, long-range plans concerning-expansion, contraction, or other changes in the operation of subsidi--ariesare generally controlled by UFCO and its decision with respect.to such matters is based not so much upon the needs or advancement.630849-62-vol 134-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the subsidiaries as independent corporations, but rather upon theneeds and planned development of UFCO's overall business in theproduction, transportation, and sale of tropical produce..Empresa is, as noted, one of UFCO's wholly owned subsidiaries. Itwas organized under the laws of Honduras in 1941 by UFCO whichsupplied the capital for the venture.Empresa's officers are electedby its directors who are in turn elected by the sole stockholder, UFCO.There are, however, no interlocking directors with, or officers to,Empresa and its parent.Furthermore, Empresa maintains all itsown records, holds real estate in its own name, and otherwiseappearsto function as a distinct corporate entity. It is engaged in the busi-ness of owning and operating vessels registered under the laws ofHonduras.However, it does not carry passengers or cargo on its ownaccount.Rather, since its incorporation it has time chartered all itsvessels and its income from its maritime operations, which exceeds$400,000 annually is derived wholly from the charter fees.ButEmpresa does not, as the record shows, hold itself out to the shippingworld generally as being engaged in the business of chartering vessels.On the contrary, since its formation its business has been limited withbut a few possible exceptions 11 to chartering its vessels to UFCO,and the 17 ships under its control at the time of the hearing andwhich are the subject of the petition12were sochartered.As the owner and operator of the vessels under time charter, Em-presa must provide ships that are fully equipped and ready to put tosea.Thus, it is responsible not only for the physical condition of theships 13 and for provisioning them," except for fuel, but also for hir-ing the officers and crews 15 and handling all matters concerning terms11 It was stated in the record by several company witnesses that Empresa chartered itsvessels to UFCO and no other companyHowever, an exhibit shows that certain of thevessels had,on relatively rare occasions,been under chaster to companies unrelated toUFCO , but, whether Empresa itself had so chartered the vessels or whether they were infact rechartered by UFCO to the stranger companies does not appear In either event, itremains clear that Empresa does not look to the general shipping market but rather toUFCO for the chartering of its vesselsisEmpresa owned 14 of these vesselsThree were owned by Balboa Shipping Corpora-tion, a Panamanian corporation wholly owned by UFCO. Empresa is the managing agentof such vessels which, like its own ships, fly the Honduran flagBalboa is not at thistime directly involved with the operation of its three vessels which are, for all practicalpurposes,as fully under Empresa's control as are its own vesselsAs Empresa's controlover the vessels of Balboa appears to be the same as that over its own vessels, it is un-necessary for the purposes of this decision to distinguish between the two groups ofvesselsWe note, moreover,that it is not contended that jurisdiction over Balboa'svessels turns on factors other than those also applicable to Empresa and its vessels.is Empresa is responsible not only for day-to-day upkeep of the vessels but also forhaving the ships drydocked and repaired.Both are usually done in the United States.However, betterments for vessels or the purchase and scrapping of vessels are mattersusually falling within the overall policy control of UFCO.14Supplies are purchased both in foreign nations and the United StatesMost of whatit buys in this country is purchased from Maratrop Trading Corporation,a wholly ownedUFCO subsidiary"The crews are hired in Honduras,are composed almost wholly of citizens of thatcountry, and sign Honduran shipping articles. UNITED FRUIT COMPANY291and conditions of employment including, payment of wages and disci-pline of the personnel.16There is nothing in the record to suggest thatEmpresa does not in fact carry out these typical responsibilities of theowner of a vessel under a time charter.UFCO, as the time charterer of the vessels, determines what voyagesthey shall make, their ports of call, their length of stay in variousports, and what cargos they shall carry. In exercising its control,UFCO deals directly with the captain of the vessel involved. If it isdissatisfied with the handling of a vessel by its officers or crew or withitsmechanical or other condition, it directs its complaints directly toEmpresa, which is responsible for making any necessary changes.The ships are used, for the most part, to carry produce of UFCO'sLatin American operations," and on any given trip may call at portsin various Central and South American countries including those ofHonduras.As the bulk of the trade is between such countries andthe United States, the vessels regularly call at the ports of this Nation.On their return trips to Latin America the ships carry cargo forvarious UFCO subsidiaries and also general cargo for shippers andconsignees outside the UFCO organization.The record further shows that the Empresa vessels are wholly in-tegrated in UFCO shipping operations. Thus, UFCO bareboat char-ters from one of its United States subsidiaries or owns outright a num-ber of cargo ships registered under the laws of the United States.These ships, like Empresa's, are under the jurisdiction of UFCO'smarine division, and two groups of vessels are used interchange-ably, carrying the same types of cargoes and calling at the same ports,both domestic and foreign. In assigning a vessel to a particular run,the determination as to which vessel to use is based on its availability,size, and speed, not on its ownership or flag.The facts, outlined above, show that the maritime operations beforeus come literally within the Act's definition of commerce as they en-compass, in large part, transportation and trade between foreigncountries and States of this Nation.They further demonstrate thatthe relationship between UFCO and Empresa is one in which theaffairs of the subsidiary are designed essentially to further the ship-ping operations of the parent and not one in which Empresa is con-sidered an independent undertaking whose success or failure is gaugedby its role in the open market. Supporting this conclusion are,interalia,changes in operations are tied to UFCO's seagoing transportationneeds, both present and projected, (2) that Empresa, with but few19 Empresa, as part of its control over personnel,has bargained with a Honduranorganization as the representative of the crews of its vessels.See below, footnote 2227 Some, if not all,of the ships also carry passengers. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDpossible exceptions, time-charters its vessels to UFCO only and doesnot look to the open market for business, and (3) that Empresa'svessels are utilized by UFCO as an integral and necessary part of itsfleet of vessels and not chartered. as an altern ative to acquiring vesselselsewhere or only to meet particular contingencies that may arise:",Thus, the record shows that Empresa's maritime operations are apart of a single integrated maritime operation under the continuous,direct control and either direct or ultimate ownership of UFCO andare an essential part of a seagoing enterprise located in and directedfrom the United States and engaged in the commerce of this Nationas described in Section 2(6) of the Act. It is also evident, and wefind, that Empresa through its immediate authority and control overhiring and other terms and conditions of employment and UFCO,through its control of Empresa and of the vessels and their operationsare joint employers of the employees covered by the petition."BWe find, further, under the circumstances here that the maritime-operations before us possess those substantial United States contacts,which, under our decision inWest India 121bring them within the juris-dictional coverage of the Act, despite the foreign registry of thevessels, Empresa's foreign incorporation, and the other foreign aspectspresent 21Accordingly, we conclude that Empresa and UFCO andtheir maritime operations subject of the petition are in, and affect,.,commerce within the meaning of Section 2 (6) and (7) of the Act, andthat it will effectuate the policies of the Act to assert jurisdiction inthis proceeding.Thus, the companies' motions to dismiss on jurisdic-tional grounds are denied.2.The labor organizations involved claim to represent certain-em-ployees of the Employers 2218 In the situation where it or its subsidiaries'vessels cannot meet its needs,UFCO'charters vessels from outside its family of companies.Also, it might be notedhere that,in its annualreports, UFCOrefers to the vessels involved in this proceeding as its ownvessels and notes that certain vessels for foreign flag operations werebuilt toits specifi-cations,and so forth.There is nothing in such reportsto indicate that UFCOconsidersthe foreign flag vesselsto be otherthan its own or to be otherwise than completely underits control.za In so finding, we are not holding that a time-chartererof a vessel is necessarily ajoint employer of the vessel's crew irrespectiveof the otherattendant facts.As Balboa Shipping Corporation does not operate its three vessels time-chartered toUFCO and doesnot hire or otherwise deal with the seamen on such vessels or affect theirterms and conditions of employment and as Empresa has, as noted, authority over suchmatters, Balboa is not under the present arrangement an employer of the seamen on itsvessels.20130 NLRB 343. Clearly,the United States contacts derive from the fact that themaritime operations involved are those of a domestic corporation.They are not the re-sult of the international operationsof a trulyindependent foreign maritime venturen See, also,Peninsular & Occidental Steamship Company, supra;Eastern Shipping,Corporation,et at., supra;andHamilton Bros.,Inc., supra22Following the close of the hearing in this case,SindicatoMaritimo Naccional deHondoras"Sindimar" sought to intervene in this proceeding on the basis of a card show-ing of interestThe Petitionercontends the request for intervention was not timely.We disagree,for the cards submitted in support of intervention were dated prior to the MICRO METALIZING COMPANY, INC., ETC.2933.A question affectingcommerceexists concerning the representa-tion of certain employees of the Employers within Section 9(c) (1)and Section 2 (6) and (7) of the Act .214.The following employees of the joint employers constitute a unitappropriate for the purposes of collective bargaining within Section9 (b) of the Act : all seamen employed upon the vessels owned ormanaged by Empresa Hondurena de Vapores, S.A., and jointly oper-ated by the Employers, excluding guards, masters, other licensedofficers, and all othersupervisors 24[Text of Direction of Election omitted from publication.]MEMBER RODGERSdissenting :For the reason stated in my dissenting opinions inWest IndiaFruit and Steamship Company, Inc.,130 NLRB 343, andHamiltonBros., Inc.,133 NLRB 868, I would dismiss the petition herein.time of the close of the hearing.As we find that "Sindimar"Is a labor organization, themotion tointervene is hereby granted.SeeHamilton Bro8., Inc.,133 NLRB 868.Sociedad Naccional de Marineros de Hondoras was listedin the petitionas the bargain-Ing representative of the employees in the allegedappropriate unit and therecord showsthat, at thetime of the hearing, a contract between Sociedad Naccional and Empresacovering the employees was then in effect. Copiesof the petition, of the noticeof hear-ing, and other formal papers were not served on Sociedad Naccional.However, onJune 7,1961, the Boardissued a notice, served on the parties and Sociedad Naccional, Inwhich,inter alia,it accorded that organization a right to intervene and state its positionon the issuesby filing within25 days a statement of intervention and a brief.As SociedadNaccional did not reply to the notice, we conclude it is not interested in being aparty tothis proceeding, and we therefore do not consider it to be one.28We find contrary to the contention of Empresathat its contractwith SociedadNaccional in effect at the time the petition was filed but expiringin April 1961 is not abar to this proceeding,assuming it would otherwise be so effective,because thedecisionherein is issuingafter the expirationdate of that contract.SeeSt. Louis IndependentPacking Company,122 NLRB 887, 889.24The unitappears substantially as requestedby the Petitioner.Empresa and UFCOdid not contendthe unitis inappropriate in either scope or composition,but object tothe unit on the grounds considered above andfound without merit, i.e., that UFCO is notan employerof theemployees and that the Boardiswithoutjurisdiction in this case.MicroMetalizing Company, Inc., and White Rod MetalizingCorporationandLocal 819, affiliated with InternationalBrotherhood of Teamsters,Petitioner.Case No. 2-RC-11263.November 15, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Haywood E. Banks, hearingofficer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed .21 The parties'names appear as amendedat the hearing.2We grant the Petitioner's unopposed motion to amend its petition as described belowin this Decision.134 NLRB No. 30.